Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed 18 JUN 2019.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of KR 10-2018-0070298 filed 19 JUN 2018 has been filed in the IFW of the instant application on 10 NOV 2019.	No certified English translation of the priority document is on file.

Claim Status
Claims 1-13 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to an animal model of non-alcoholic liver disease in which Pten and Sav1 genes are deleted (double knockout, DKO) specifically in a liver, classified in A01K 2267/03.
II. Claims 5-10, drawn to a screening method of a therapeutic agent for non-alcoholic liver disease comprising: treating a (DKO) animal model with a candidate substance for the therapeutic agent for non-alcoholic liver disease and measuring the expression level or the activity level of at least one protein after treatment, classified in G01N 2500/02.
III. Claims 4, 11-13, drawn to a method of manufacturing an animal model for non-alcoholic liver disease by using embryos with accession number of KCTC 13522BP, Cre recombinase, or adenovirus, classified in A01K 67/0275.
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the animal model of invention I in which Pten and Sav1 genes are deleted (double knockout, DKO) specifically in a liver could be used to evaluate the independent roles of Pten or Sav1 in liver function by providing the other gene in trans through a vector-mediated gene delivery system. And a screening method for therapeutic agents for treatment of non-alcoholic liver disease could, for instance, be done analyzed in a variety of other animal models such as db/db mice or ob/ob mice or in mice fed a high fat diet. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect. The method steps necessary for screening a therapeutic (invention II) are distinct and non-coextensive with the method steps required for manufacturing an animal model comprising genomic disruptions/knockouts (invention III). Furthermore the method of screening therapeutics (invention II) would result in a different outcome than the method of manufacturing an animal model (invention III). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case Cre recombinase or adenovirus may be used to study, for instance, in vitro gene disruption (deletion of endogenous genes or introduction of heterologous genes) or genetic recombination in target cells. And the animal model of invention I could be manufactured, for instance, by breeding Pten knockout mice with Sav1 knockout mice, wherein the Sav1 and Pten genes have been independently knocked-out in different mice out using a different viral vector (other than an adenovirus) or non-viral vector(s) for delivery of TALENs or CRISPR Cas systems for targeted gene knockouts. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different CPC classes/subclasses, as indicated above, or electronic resources, or employing different search queries, such as for different diseases/disorders); the prior art applicable to one invention may not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (I or II or III, above) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species:
Alternate means of manufacturing an animal model, recited in claims 4, 12, and 13, comprising:
obtained from embryos with accession number of KCTC 13522BP 
using Cre recombinase, or
using adenovirus;
Alternate non-alcoholic liver diseases, recited in claim 3, comprising: 
non-alcoholic fatty liver, 
non-alcoholic hepatosteatitis, 
cirrhosis, or 
liver cancer;
Alternate genes/proteins activated and/or expressed, recited in claims 2 and 5, comprising:
YAP, 
TAZ, 
IRS2, or 
AKT;
Alternate means of measuring the increased expression and/or activity, recited in claims 6-8, comprising:
measuring the transcription level of mRNA by PCR
measuring the transcription level of mRNA by reverse transcription PCR (RT-PCR), 
measuring the transcription level of mRNA by real-time PCR, 
measuring the transcription level of mRNA by RNase protection assay (RPA), 
measuring the transcription level of mRNA by microarray,
measuring the transcription level of mRNA by northern blotting.
western blotting, 
radioimmunoassay (RIA), 
radioimmunodiffusion, 
ELISA,
immunoprecipitation(IP), 
flow cytometry, 
immunofluorescence, 
ouchterlony,
complement fixation assay, or 
protein chip.
Alternate candidate substances, recited in claim 9, comprising: 
primer, 
probe, 
aptamer, 
antisense oligonucleotide, 
polymeric compound, 
protein, 
peptide, 
nucleic acid molecule, 
virus, or 
antibody;
The species are distinct because they comprise different substances or different diseases/symptoms or different assays or different genes/proteins.
If applicant elects invention I, applicant must elect a single species from B above. 
If applicant elects invention II, applicant must elect a single species from each of C-E above. 
If applicant elects invention III, applicant must elect a single species from A above. 

The species are distinct from one another for the reasons given above. Furthermore these distinct species would require different search strategies and results found in searching one would not be co-extensive with a search for another. Furthermore, the different diseases, substances, and assays are self-descriptive and non-coextensive with one another and would require different search strategies. In addition, these species are not obvious variants of each other based on the current record.
Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as described above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, and 11 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                               /ANJEANETTE ROBERTS/Examiner, Art Unit 1633           

/KEVIN K HILL/Primary Examiner, Art Unit 1633